                                UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF LOUISIANA

TERRENCE CARTER (# 386127)
                                                                                 CIVIL ACTION
VERSUS
                                                                                 NO. 19-422-JWD-EWD
UNKNOWN FARRET
                                                   OPINION

        After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc. 11) dated February 14, 2020, to which an

objection (Doc. 12) was filed;

        IT IS ORDERED that Plaintiff’s federal claims are DISMISSED WITH

PREJUDICE for failure to state a claim upon which relief may be granted pursuant to 28

U.S.C. §§ 1915(e) and 1915A 1 and that the Court declines to exercise supplemental

jurisdiction over any potential state law claims.

        IT IS FURTHER ORDERED that Plaintiff’s pending Motion for Appointment of

Counsel (Doc. 3) is DENIED AS MOOT.

        Judgment shall be entered accordingly.

        Signed in Baton Rouge, Louisiana, on February 26, 2020.

                                                          S
                                                JUDGE JOHN W. deGRAVELLES
                                                UNITED STATES DISTRICT COURT
                                                MIDDLE DISTRICT OF LOUISIANA

1 The plaintiff is advised that 28 U.S.C. § 1915(g) provides that, “In no event shall a prisoner bring a civil action
or appeal a judgment in a civil action or proceeding under this section [Proceedings in forma pauperis] if the
prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an action or
appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury.”
